     Case 2:20-cv-01012-WBS-EFB Document 6 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   NORMAN JOHN CRAIG,                                No. 2:20-cv-1012-WBS-EFB P
11                      Petitioner,
12          v.                                         ORDER
13   JOHN DAGOSTINI,,
14                      Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

18   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On August 21, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on petitioner and which contained notice to petitioner that any objections to

21   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed

22   objections to the findings and recommendations.1

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1
             Although it appears from the file that petitioner’s copy of the findings and
27   recommendations was returned, petitioner was properly served. It is the petitioner’s
     responsibility to keep the court apprised of his current address at all times. Pursuant to Local
28   Rule 182(f), service of documents at the record address of the party is fully effective.
                                                       1
     Case 2:20-cv-01012-WBS-EFB Document 6 Filed 10/05/20 Page 2 of 2

 1          1. The findings and recommendations filed August 21, 2020, are adopted in full;

 2          2. Petitioner’s application for a writ of habeas corpus is summarily dismissed for failure

 3   to exhaust state remedies;

 4          3. The Clerk is directed to serve a copy of this order, together with a copy of the petition

 5   filed in the instant case, on the Attorney General of the State of California;

 6          4. The Clerk is directed to close the case; and

 7          5. The court declines to issue a certificate of appealability.

 8   Dated: October 1, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
